                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA                           )       Case No. 1:17-cr-140
                                                    )
 v.                                                 )       District Judge Curtis L. Collier
                                                    )
 MITCHELL EUGENE BIVENS                             )       Magistrate Judge Christopher H. Steger

                                             ORDER

         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 211)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea to a

lesser-included offense of Count One of the sixteen-count Superseding Indictment; (2) accept

Defendant’s guilty plea to a lesser-included offense of Count One of the sixteen-count Superseding

Indictment; (3) adjudicate Defendant guilty of conspiracy to distribute and possess with intent to

distribute five grams or more of methamphetamine (actual) and fifty grams or more of a mixture

and substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

§§ 841(b)(1)(B) and 846; and (4) order that Defendant remain in custody until further order of this

Court or sentencing in this matter. Neither party filed a timely objection to the report and

recommendation.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report

and recommendation (Doc. 211) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to a lesser-included offense of Count

         One of the sixteen-count Superseding Indictment is GRANTED;

      2. Defendant’s plea of guilty to a lesser-included offense of Count One of the sixteen-count

         Superseding Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute and possess with intent

   to distribute five grams or more of methamphetamine (actual) and fifty grams or more of a

   mixture and substance containing a detectable amount of methamphetamine, in violation

   of 21 U.S.C. §§ 841(b)(1)(B) and 846;

4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place on May 8, 2019, at 2:00 p.m. before the

   undersigned.


SO ORDERED.

ENTER:

                                               /s/
                                               CURTIS L. COLLIER
                                               UNITED STATES DISTRICT JUDGE




                                           2
